Colt, J.
An administrator who, in a particular transaction, acts in good faith, under the direction of all the personal representatives who are interested in the estate, is to be protected, in rendering his accounts in the probate court, from a claim, on the part oí such representatives, that he has not administered *177strictly according to law in respect to such transaction. He may prosecute or defend suits, compromise claims upon the estate, or deal with the assets in a particular way, not usual or strictly legal; as by continuing the property in business; and the personal representatives, by whose request or assent it has been done, will not be permitted to charge him with maladministration.
Whether the administrator has acted in good faith, and by the consent or with the approbation of those interested, is open to inquiry, when he is called on to account. Thus, although he produces the receipts of all the heirs, acknowledging that he has paid them their distributive shares in full, yet he may be cited to render and settle his account, in order that the parties interested may show that the receipts were improperly obtained, and that the distributees ought not to be barred by them. Bard v. Wood, 3 Met. 74.
la the case at bar, there were no creditors, and no persons interested in the administrator’s account but the widow and two children, at whose request and for whose benefit it is alleged that the property was continued in business. The evidence offered by the appellant should therefore have been received and considered by the probate court; and the case must be sent to an auditor to state the account upon the principles here recognized. Brazer v. Clark, 5 Pick. 96, 103. Cowdin v. Perry, 11 Pick. 503, 512. Ordered accordingly.